  Case 6:16-bk-12192-WJ            Doc 617 Filed 04/01/21 Entered 04/01/21 14:12:29                      Desc
                                    Main Document     Page 1 of 5


                                   UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                           Riverside DIVISION

In re: MARK TECHNOLOGIES CORPORATION                    §         Case No. 6:16-bk-12192-WJ
                                                        §
                                                        §
                                                        §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

         Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Helen Frazer, trustee
of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed
final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                                  3420 12th Street
                                                     First Floor
                                                Riverside, CA 92501
        A hearing on the Trustee's Final Report and Applications for Compensation will be held at 1:00 P.M. on
MAY 4, 2021 in COURTROOM 304, United States Bankruptcy Court located at 3420 TWELFTH STREET,
RIVERSIDE, CA 92501. Any person wishing to object to any fee application that has not already been
approved, or to the Trustee's Final Report, must be served and filed at least 14 days prior to the hearing in the
form required by LBR 9013-1(f). Untimely objections may be deemed waived. In the absence of a timely
objection by the United States Trustee or other party in interest, the Court may discharge the Chapter 7
Trustee and close the case without reviewing the Final Report and Account or determining the merits of the
Chapter 7 Trustee's certification that the estate has been fully administered. See Federal Rule of Bankruptcy
Procedure 5009.
Date Mailed: 04/01/2021                                     By:: /s/ Helen R. Frazer
                                                                               Chapter 7 Trustee
Helen Frazer
2901 W. Coast Highway
Suite 200
Newport Beach, CA 92663
(949) 500-6108




UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-12192-WJ               Doc 617 Filed 04/01/21 Entered 04/01/21 14:12:29                               Desc
                                      Main Document     Page 2 of 5



                                     UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                             Riverside DIVISION

In re:MARK TECHNOLOGIES CORPORATION                         §      Case No. 6:16-bk-12192-WJ
                                                            §
                                                            §
                                                            §
                       Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                     3,732,972.26
                 and approved disbursements of:                                    $                     2,657,106.51
                 leaving a balance on hand of1:                                    $                     1,075,865.75

            Claims of secured creditors will be paid as follows:

  Claim     Claimant            Claim Asserted         Allowed Amount of         Interim Payments to             Proposed
  No.                                                             Claim                        Date               Payment

                                                           None

                                                Total to be paid to secured creditors:          $                     0.00
                                                Remaining balance:                              $             1,075,865.75

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - Helen Frazer                                              135,239.17               0.00      130,417.99
  Trustee, Expenses - Helen Frazer                                               402.81              0.00           402.81
  Charges, U.S. Bankruptcy Court                                                 350.00              0.00           350.00
  Fees, United States Trustee                                                    325.00              0.00           325.00
  Bond Payments - INTERNATIONAL SURETIES, LTD                                  1,659.58         1,659.58               0.00
  Other State or Local Taxes (post-petition) - FRANCHISE TAX                   3,200.00         3,200.00               0.00
  BOARD
  Other State or Local Taxes (post-petition) - FRANCHISE TAX                     836.62              0.00           836.62
  BOARD


          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-12192-WJ           Doc 617 Filed 04/01/21 Entered 04/01/21 14:12:29                         Desc
                                  Main Document     Page 3 of 5



  Reason/Applicant                                                       Total           Interim    Proposed
                                                                     Requested       Payments to     Payment
                                                                                           Date
  Attorney for Trustee Fees (Other Firm) - SULMEYER                 562,389.50              0.00   542,340.72
  KUPETZ
  Attorney for Trustee Expenses (Other Firm) - SULMEYER               19,410.03             0.00    19,410.03
  KUPETZ
  Accountant for Trustee Fees (Other Firm) - BAKER TILLY              98,687.50             0.00    95,169.36
  FKA SQUAR MILNER LLP
  Accountant for Trustee Expenses (Other Firm) - BAKER                    556.91            0.00          556.91
  TILLY FKA SQUAR MILNER LLP

                Total to be paid for chapter 7 administrative expenses:                 $           789,809.44
                Remaining balance:                                                      $           286,056.31

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total           Interim    Proposed
                                                                     Requested       Payments to     Payment
                                                                                           Date
  Attorney for D-I-P Fees (Chapter 11) - TODD TUROCI                  54,662.50             0.00    31,379.50
  Retainer: $23,283.00
  Attorney for D-I-P Fees (Chapter 11) - TODD TUROCI THE                      0.00          0.00            0.00
  TUROCI FIRM
  Attorney for D-I-P Expenses (Chapter 11) - TODD TUROCI               1,337.47             0.00     1,337.47

                Total to be paid for prior chapter administrative expenses:             $            32,716.97
                Remaining balance:                                                      $           253,339.34

             In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $3,339.34 must be paid in advance of any dividend to general (unsecured)
    creditors.
             Allowed priority claims are:
  Claim    Claimant                             Allowed Amount        Interim Payments              Proposed
  No.                                                  of Claim                 to Date              Payment
  2P       FRANCHISE TAX BOARD                          3,339.34                     0.00            3,339.34

                                             Total to be paid for priority claims:      $             3,339.34
                                             Remaining balance:                         $           250,000.00




UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-12192-WJ                Doc 617 Filed 04/01/21 Entered 04/01/21 14:12:29                        Desc
                                       Main Document     Page 4 of 5


               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $1,948,141.41 have been allowed and
       will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
       timely allowed general (unsecured) dividend is anticipated to be 12.8 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  2U          FRANCHISE TAX BOARD                              418.35                    0.00                  53.69
  3           MAKAY BURTON AND                            158,560.99                     0.00              20,347.73
              THURMAN PC
  4           THOMPSON, WELCH,                             70,515.24                     0.00               9,049.04
              SOROKO & GILBERT LLP
  5           ALTA MESA PHASE III                                0.00                    0.00                    0.00
              PARTNERS
  7           ALTA MESA FINANCE LLC                              0.00                    0.00                    0.00
  8           TENDERLAND                                         0.00                    0.00                    0.00
              RENEWABLES, LLC
  9           MARKWIND POWER                                     0.00                    0.00                    0.00
              CORPORATION
  10          MONARCH VENTURES                                   0.00                    0.00                    0.00
              GROUP, LLC
  11          UTAH RESOURCES                            1,718,646.83                     0.00            220,549.54
              INTERNATIONAL

                      Total to be paid for timely general unsecured claims:                 $             250,000.00
                      Remaining balance:                                                    $                   0.00

               Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
       be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
       claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
       interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment

                                                          None




UST Form 101-7-NFR (10/1/2010)
 Case 6:16-bk-12192-WJ            Doc 617 Filed 04/01/21 Entered 04/01/21 14:12:29                          Desc
                                   Main Document     Page 5 of 5



                   Total to be paid for tardily filed general unsecured claims:        $                      0.00
                   Remaining balance:                                                  $                      0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
    ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
    after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
    dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
    applicable).
             Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
    ordered subordinated by the Court are as follows:

  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None

                                            Total to be paid for subordinated claims: $                       0.00
                                            Remaining balance:                        $                       0.00




                                                Prepared By: /s/ Mary Buenaventura
                                                                        Trustee Administrator
    Helen Frazer
    2901 W. Coast Highway
    Suite 200
    Newport Beach, CA 92663
    (949) 500-6108




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
